In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Pagones, J.), entered November 5, 2004, which, upon a jury verdict, is in favor of the defendants and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
“[T]he standard for determining whether a jury verdict is against the weight of the evidence is whether the evidence so preponderated in favor of the movant that the verdict could not have been reached on any fair interpretation of the evidence” (Harris v Marlow, 18 AD3d 608, 610 [2005] [internal quotation marks omitted]; Torres v Esaian, 5 AD3d 670, 671 [2004]). The jury reasonably could have concluded, based upon the evidence presented by the defendants, that the defendant Steven M. Lynch did not deviate from accepted standards of medical care in his performance of abdominoplasty upon the plaintiff (cf. Lynn G. v Hugo, 96 NY2d 306, 309-310 [2001]). Because that view is based on a fair interpretation of the evidence, the jury may be presumed to have adopted it (see Harris v Marlow, supra). Therefore, there is no basis to set aside the verdict, on this appeal, as against the weight of the evidence.
The plaintiff’s remaining contention is without merit. Prudenti, P.J., Mastro, Spolzino and Dillon, JJ., concur.